DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 16, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810933388.9 application as required by 37 CFR 1.55.
Status of Claims
Claims 1-13 were originally filled on August 14, 2019 and claimed priority on CN201810933388.9, which was filled on August 16, 2018. 
Information Disclosure Statement
The Information Disclosure Statements filed on 
August 24, 2019
August 25, 2019
have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Specification
The disclosure is objected to because of the following informalities:
  The specification lacks a detailed description of the invention and the figures. Examiner acknowledges that applicant has attached appendixes to the specification, however, the specification itself requires a detailed description section. 
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).


Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
Drawings
The drawings are objected to because they contain a watermark (“pdfelement”). The drawings should not have any watermarks or images/symbols that are not related to the disclosure. Additionally, they appear to be color. Color drawings require a petition. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claim 1 is objected to because the claim states “modeling and solving method:”, and then lists the steps. Applicant should state “modeling and solving method, wherein the method comprises:” to make it clear that the method is comprised of the steps stated.  Alternatively, Applicant can write “…modeling and solving method comprising:” and then list the steps. 
Applicant is required to review the claims grammatical errors. For example, Claim 2 is objected to because “mempry” should be “memory”, and “comproising” should be “comprising”. Appropriate correction is required.
Claim 11 “isused” should be “is used”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Claim 1 lacks antecedent basis for: 
“the multi-axis robot system”
“the axis-chain axiom”
“the axis sequence”
“the parent axis sequence”
“the closed-chain constraint axis”
“the isomorphism”
“the natural coordinate”
“the control parameters”
“the multi-axis robot device”. Also, is the robot device the same as the robot system? If they are, applicant is advised to keep the wording consistent throughout the claims.
“the axis set”
“the iterative kinematics equation”
“the symbol”
“the pseudo-codes”
“the topological relationship and the chain-order relationship”
“the multi-axis robot device kinematic chain”
Claim 1 is a method claim, but the method states “wherein the multi-axis robot system comprises”. Examiner is unclear if applicant is trying to state that the method is performed by a robot 
Claim 1 also recites “Joint sequence” and “Axis-Invariant”. Examiner is unclear to why those terms are capitalized (e.g. do they have a special definition, was it a typo, etc.). 
Claim 1 states the system comprises “converts the joints sequence…; representing the closed-chain constraint…; achieving the isomorphism…;”. Examiner is unclear if these limitations are part of the system, steps performed and required in the method, or if they are steps performed by the system (i.e. the system is configured to convert the joint sequence…represent the closed chain constraint…; achieve the isomorphism”). (For examination purposes, the examiner will interpret it as the robot is configured to perform the steps)
Claim 1 states “corresponding to the symbols of the iterative kinematics equation and the pseudo-codes”. Examiner is unclear what this limitation is referring to (i.e. is it saying the equations correspond to the symbols of the iterative kinematics equation and the pseudo-codes, is the method corresponding to the symbols of the iterative kinematics equation and the pseudo-codes) (For examination purposes, the examiner will interpret it as the equations correspond to the symbols of the iterative kinematics equation and the pseudo-codes). 
Claim 1 also states “clearly reflecting the topological relationship”. Examiner is unclear what applicant means by “clearly” and therefore, does not know the metes and bounds of this limitation. Examiner is also unclear on what is reflecting the topological relationship. Is it the method, or the iterative equations? (For examination purposes, the examiner will interpret it as the equations reflect the topological relationship). 

Regarding Claim 2, Claim 2 lacks antecedent basis for: 

“the controlling circuit”  
Claim 2 also recites “Joint sequence” and “Axis-Invariant”. Examiner is unclear to why those terms are capitalized (e.g. do they have a special definition, was it a typo, etc.). 
Claim 2 states “kinematic pair type sequence, fixed Axis-Invariant sequence, coordinate frame sequence, and mass and inertia sequence”. Examiner is unclear if the sequences listed are referring to the different types of axis sequences, or if this is a different limitation than the parameters mapping joint sequences into axis sequences. If these are different types of axis sequences, then it is unclear if only one is required or if all are performed at the same time. The scope of the claim is unclear.  

Regarding Claim 3, Claim 3 lacks antecedent basis for: 
“the absolute derivative”
“the reference axis”
“the unique radial zero vector”
“the position vector”
“the origin”
“the 3D structure spiral”
“the 3D motion spiral”
“the kinematic chain axiom and metric axioms”. Also, is the kinematic chain axiom the same as the axis-chain axiom mentioned in claim 1? If they are, applicant is advised to keep the wording consistent throughout the claims. 
“the function” 
Claim 3 also recites “Axis-Invariant”. Examiner is unclear to why this term is capitalized (e.g. does it have a special definition, was it a typo, etc.). 


Regarding Claim 4, Claim 4 lacks antecedent basis for: 
“the calculation space”
Claim 4 also recites “Axis-Invariant”. Examiner is unclear to why this term is capitalized (e.g. does it have a special definition, was it a typo, etc.). 
Claim 4 has an equation, but applicant fails to state what the variables of the equation are, rendering the equation indefinite. Applicant is advised to list every variable to make the equation clear and definite. 

Regarding Claim 5, Claim 5 lacks antecedent basis for: 
“the structure vector”
“the joint variable”
Claim 5 also recites “Axis-Invariant”. Examiner is unclear to why this term is capitalized (e.g. does it have a special definition, was it a typo, etc.). 
Claim 5 has an equation, but applicant fails to state what the variables of the equation are, rendering the equation indefinite. Applicant is advised to list every variable to make the equation clear and definite. 

Regarding Claim 6, Claim 6 lacks antecedent basis for: 
“the spatial motion relationship”


Regarding Claim 7, the claim states the method according to claim 3 “being also applicable to Rodrigues parameters, Euler quaternions, four-dimensional complex numbers and dual quaternions”. Examiner is unclear what applicant is trying to say in this claim. Is applicant stating the different types of values that the method of claim 3 can be used to find? Is applicant stating the method of claim 3 can include those variables? Applicant is advised to clearly state how those variables relate to claim 3, and how they further limit the claim. 

Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally, it is noted that Applicant’s usage of “can be” also implies that Claim 8 is optional, so if Applicant did not intend this, Applicant should amend the claims. 

Regarding Claim 9, Claim 9 lacks antecedent basis for: 
“the pole-to-leaf link”
“the origin position”
Claim 9 also recites “Axis-Invariant”. Examiner is unclear to why this term is capitalized (e.g. does it have a special definition, was it a typo, etc.). 
Claim 9’s recitation of “whose precise measurements steps are…” is indefinite because it is unclear what all the other steps previously mentioned were before. Were they not precise steps? Do 

Regarding Claim 10, Claim 10 recites “Axis-Invariant”. Examiner is unclear to why this term is capitalized (e.g. does it have a special definition, was it a typo, etc.). 
Examiner is unclear what applicant means by “iterative kinematics calculation flow”. 

Regarding Claim 11, Claim 11 lacks antecedent basis for: 
“the structure”
“the absolute positional accuracy”
Also, it is unclear how the method also functions as a hardware design and analysis method which optimizes the structure and improves accuracy and dynamic performance. 
Examiner is also unclear if applicant is just listing the benefits of the method and its intended use when they state “isused to optimize the structure of the multi-axis robot system and improve the absolute positional accuracy and dynamic performance of the multi-axis robot system”, which would have no patentable limitations, or if applicant is trying to state further limitations. 

Regarding Claim 12, examiner is unclear what applicant is trying to say. If applicant is trying to say that the method can be implemented through software, applicant is advised to change the wording to make it clear that the method is a program/software that is executed by a processor or computer, if supported by the specification. 
Examiner is also unclear what applicant means by “pseudo code function”. Is applicant just stating that the software has pseudo code?


Regarding Claim 13, examiner is unclear what applicant means by the method “also being a method for autonomously performing multi-axis system kinematics and dynamic symbol modeling”. Is applicant stating that the method can further be used for autonomously performing multi-axis system kinematics and dynamic symbol modeling, which would be intended use and has no patentable limitations. 
Examiner is also unclear what applicant means by the method “has the functions and processes of symbolic analysis and symbolic computation for multi-axis systems.” Is applicant merely stating that the method can analyze and compute symbols/variables in an equation? 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, Claim 4 states “to ensure the number of kinematics and dynamic equations of the multi-axis system corresponding to the degree of freedom, and the calculation space of the axis motion being naturally assigned”
For example, Claim 8 states “wherein the structural parameters including machining and assembly errors” 
Applicant is advised to go through all the claims and clean up the wording and all grammatical errors. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood due to 112, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhongliang (CN106444369A) in view of Jianwei (CN107589934A), Ostwald (US 20160180876 A1), Romaniak “Identifying the isomorphism of kinematic chains”, and Muller “Representation of the kinematic topology of mechanisms for kinematic analysis” (Hereinafter referred to as Zhongliang, Jianwei, Ostwald, Romaniak, and Muller respectively. 
Note: Due to the indefiniteness issues, Examiner has examined the claims as best understood and was able to find Claim 1. However, other claims were not able to be examined on prior art merits due to indefiniteness of scope. 

Regarding Claim 1, Zhongliang discloses an axis-invariant based multi-axis robot forward kinematics modeling and solving method (See at least Zhongliang Page 1 Paragraph 4, the method is a forward kinematics method):… where the axis are translational axis or rotational axis (See at least Zhongliang Page 5 Paragraph 1); representing the closed-chain constraint axis (See at least Zhongliang Page 5 Paragraph 2, the constraint equation is interpreted as representing the closed-chain constraint axis)… 
describing the multi-axis robotic system based on the natural coordinate by the axis sequence (See at least Zhongliang Page 8, absolute coordinate system is interpreted as a natural coordinate ; calculating the control parameters of the multi-axis robot device (See at least Zhongliang Page 8, parameters are calculated)… 
using the calculated control parameters to control the multi-axis robot device (See at least Zhongliang Page 9 last Paragraph, the arm is controlled based on the method, which calculates the parameters).
Even though Zhongliang discloses a manipulator arm and calculating control parameters, the disclosure in Zhongliang fails to explicitly disclose the multi-axis robot system comprises link sequence and Joint Sequence, converts the Joint Sequence in the axis-chain axiom into the axis sequence and the parent axis sequence… achieving…the topology multi-axis robot system;…
calculating the control parameters of the multi-axis robot device by the Axis-Invariant corresponding to the Axis-Invariant corresponding to the axis of the axis set; constructing the iterative kinematics equations based on axial invariants using the invariance of axial invariants; corresponding to the symbols of the iterative kinematics equation and the pseudo-codes; clearly reflecting the topological relationship…of the multi-axis robot device kinematic chain.
However, Jianwei teaches the multi-axis robot system comprises link sequence and Joint Sequence (See at least Jianwei Page 1 Paragraph 3), converts the Joint Sequence in the axis-chain axiom into the axis sequence and the parent axis sequence (See at least Jianwei Figure 2 and Page 5 paragraph 5, the first axis (Oo, x0, y0, zo) is interpreted as the parent axis) … achieving…the topology multi-axis robot system (See at least Jianwei Page 2 step 2, coordinate transformation is done to achieve the topology);…
calculating the control parameters of the multi-axis robot device by the Axis-Invariant corresponding to the Axis-Invariant corresponding to the axis of the axis set (See at least Jianwei Page 6 and Figure 2, the parameters are calculated and the each set of axes are invariant); constructing the iterative kinematics equations based on axial invariants using the invariance of axial invariants (See at least Jianwei Page 2-4 step 3, equations are constructed for the axes); corresponding to the symbols of the iterative kinematics equation and the pseudo-codes (See at least Jianwei Page 2-4 Step 3, the equations are interpreted as the pseudo codes and the variables inserted in the equation are interpreted as the symbols); clearly reflecting the topological relationship…of the multi-axis robot device kinematic chain (See at least Jianwei Page 2-4 Step 3, the equations reflect the structure, which is interpreted as the topological relationship, of the robot arm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Zhongliang with Jianwei to calculate the control parameters and construct the iterative kinematic equations based on the invariance of the axial invariants. Calculating parameters based on a single coordinate system is slow, complex, and difficult to understand (See at least Jianwei Page 1 last Paragraph). Using axial invariants to calculate parameters and construct equations is a highly accurate, fast at calculating solutions, and easy to understand (See at least Jianwei Page 1 last Paragraph). 
Even though Zhongliang teaches constraints for the chain, modified Zhongliang fails to explicitly disclose representing the closed-chain constraint axis as non-tree arc sequence.
However, Ostwald teaches this limitation (See at least Ostwald Paragraph 0015, the free end is interpreted as a non-tree arc sequence since it is not part of the loop, which has a closed chain constraint). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Zhongliang with Ostwald to have a represent the closed-chain constraint axis as non-tree arc sequence. This would prevent the free end from colliding with any obstacles or objects external to the robot, which would increase the safety of the robot. 
Even though Jianwei teaches coordinate transformation, modified Zhongliang fails to explicitly disclose achieving the isomorphism of the topology. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Zhongliang with Romaniak to achieve the isomorphism of the topology. Achieving the isomorphism allows one to obtain sets of solutions that fulfill specific structural formulae (See at least Romaniak Page 195, Introduction), meaning solutions for the kinematic chain can be found even with its constraints. 
Even though Jianwei discloses the equations reflecting the topological relationship of the robot arm, modified Zhongliang fails to explicitly disclose the equations reflecting the chain-order relationship of the multi-axis robot device kinematic chain.
However, Muller teaches this limitation (See at least Muller Sections 3 and 4, equations are determined for the motion of the joints and the constraints are considered as well for the kinematic chains). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Zhongliang with Muller to have the equations reflect the chain-order relationship of the multi-axis robot device kinematic chain. This can be used to formulate independent loop closure constraints (See at least Muller Abstract). It can also be used to derive first order constraints for independent loops and to deduce the connectivity of the links (See at least Muller Introduction). Having the proper constraints will increase the safety of the system by preventing the robot from operating in a harmful manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664